[Cite as State v. Mueller, 2022-Ohio-3974.]

                 IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 TRUMBULL COUNTY

STATE OF OHIO,                                   CASE NO. 2022-T-0026

                 Plaintiff-Appellee,
                                                 Criminal Appeal from the
        - vs -                                   Court of Common Pleas

CHRISTOPHER L. MUELLER,
                                                 Trial Court No. 2021 CR 00973
                 Defendant-Appellant.


                                              OPINION

                                     Decided: November 7, 2022
                                         Judgment: Affirmed


Dennis Watkins, Trumbull County Prosecutor, and Ryan J. Sanders, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Plaintiff-Appellee).

Michael A. Partlow, 112 South Water Street, Suite C, Kent, OH 44240 (For Defendant-
Appellant).


THOMAS R. WRIGHT, P.J.

        {¶1}     Appellant, Christopher L. Mueller, appeals his sentence after pleading guilty

to one count of menacing by stalking. We affirm.

        {¶2}     Appellant was initially indicted on two felony counts of menacing by stalking

and two felony counts of violating a protection order. Pursuant to a plea agreement,

appellant pleaded guilty to an amended indictment: one count of menacing by stalking, a

fourth-degree felony, in violation of R.C. 2903.211(A)(1) & (B)(2)(c). The trial court

accepted the plea and ordered a presentence investigation (“PSI”).

        {¶3}     At sentencing on March 3, 2022, appellant requested a community control

sanction, while the prosecution requested a prison sentence. The trial court engaged in
a colloquy with appellant regarding his prior convictions and noted appellant’s “extensive

criminal record, blatant disregard for authority, as well as prior violation of temporary

protection orders.” The court imposed a sentence of 18 months in prison, the maximum

allowable by law.

       {¶4}   Appellant challenges his sentence in one assignment of error:

       {¶5}   “The trial court erred by sentencing appellant to a term of 18 months

incarceration as the record does not support such a sentence.”

       {¶6}   Appellant contends that the trial court erred because it did not adequately

consider the sentencing factors as required by R.C. 2929.12. Specifically, he argues that

the trial court should have imposed a community control sanction due to his underlying

issues with drug abuse and mental health problems, and that the trial court did not do so

because of bias from handling appellant’s previous criminal cases.

       {¶7}   Sentencing courts have discretion to choose the most effective way to

achieve the purposes and principles of felony sentencing, as provided in R.C. 2929.11(A):

              The overriding purposes of felony sentencing are to protect
              the public from future crime by the offender and others, to
              punish the offender, and to promote the effective rehabilitation
              of the offender using the minimum sanctions that the court
              determines accomplish those purposes without imposing an
              unnecessary burden on state or local government resources.

       {¶8}   In exercising that discretion, sentencing courts are required to consider the

seriousness and recidivism factors found in R.C. 2929.12, and may consider any other

factors relevant to achieving the purposes and principles of felony sentencing. R.C.

2929.12(A).

       {¶9}   These statutes do not mandate judicial fact-finding, and when a sentencing

court states that it has considered these factors, it fulfills its duty. State v. Foster, 109

                                             2
Case No. 2022-T-0026
Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, ¶ 42. Even a silent record raises the

presumption that the sentencing court considered all relevant factors. State v. Adams,

37 Ohio St.3d 295, 525 N.E.2d 1361 (1988), paragraph three of the syllabus. Moreover,

our standard of felony sentencing review, as provided in R.C. 2953.08(G), “does not

provide a basis for an appellate court to modify or vacate a sentence based on its view

that the sentence is not supported by the record under R.C. 2929.11 and 2929.12.” State

v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 39. An appellate court

is not permitted “to independently weigh evidence in the record and substitute its

judgment for that of the trial court concerning the sentence that best reflects compliance

with R.C. 2929.11 and 2929.12.” Id. at ¶ 42.

       {¶10} Here, the trial court noted at sentencing that it considered the overriding

principles and purposes of felony sentencing and all relevant seriousness and recidivism

factors, and that the sentence shall be proportional to appellant’s conduct and consistent

with similarly situated offenders. This court is not permitted to independently reweigh the

competing factors on appeal. Accordingly, this aspect of appellant’s assigned error is not

well taken.

       {¶11} Appellant additionally argues that our standard of review for felony

sentencing fails to provide meaningful appellate review and fails to protect the due

process rights of the accused. His argument on appeal, however, is less than clear and

does not include constitutional analysis or citation to relevant authority.     This court

recently declined to address this exact argument on the basis that an appellate court

“should avoid answering constitutional questions unless it is absolutely necessary to do

so.” State v. Mizicko, 11th Dist. Trumbull No. 2021-T-0017, 2022-Ohio-262, ¶ 27-31


                                            3
Case No. 2022-T-0026
(because the appellant “has failed to present a coherent constitutional argument, we decline to

address it”), citing State v. Talty, 103 Ohio St.3d 177, 814 N.E.2d 1201, 2004-Ohio-4888, ¶ 9.

We reach the same decision here.

       {¶12} Appellant’s sole assigned error lacks merit.

       {¶13} The judgment of the Trumbull County Court of Common Pleas is affirmed.



MARY JANE TRAPP, J.,

JOHN J. EKLUND, J.,

concur.




                                               4
Case No. 2022-T-0026